Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered January 26, 2010, convicting him of attempted promoting prison contraband in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the County Court correctly determined that Penal Law § 70.25 (2-a) required that the defendant’s sentence run consecutively to his previously imposed undischarged sentence, the defendant’s contention that the County Court erred in failing to consider whether it should order the sentences to run concurrently is without merit (see Penal Law §§ 70.06, 70.25 [2-a]; Matter of Ramos v Connolly, 74 AD3d 1080 [2010]; People v Paugam, 57 AD3d 1012 [2008]). Dillon, J.P., Covello, Balkin, Lott and Roman, JJ., concur.